Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021, 03/15/2022, 05/17/2022, and 05/25/2022 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the first sentence of the abstract is a phrase which could be implied from the title/nature of an abstract. As such it should be removed.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 3-5, 9-11, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding Claims 3, 9, and 15, no prior art was found to teach a ray passing through a reference object with origin/eye and then using the a vertical/orthogonal line from the ray to determine the visualization distances between the reference object and other objects in the view.
	Claims 4-5, 10-11, and 16-17 all depend on 3, 9, and 15 respectively and thus contain the same allowable subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 6-8, 12-14, and 18 is/are rejected under 35 U.S.C. 103 as being obvious by US 7375728 B2, “Virtual Mirror”, Donath et al and official notice.
	Regarding Claim 1, Donath et al teaches “. A method for three-dimensional modeling, the method comprising: acquiring coordinate points of obstacles in a surrounding environment of an autonomous driving vehicle in a vehicle coordinate system determining a position of eyes of a passenger in the autonomous driving vehicle,”(Column 7, lines3-16, “Optional driver's eye (or camera) position tracking system 32 can be provided to accommodate for movements in the driver's head or eye position relative to the vehicle. Of course, in one illustrative embodiment, the actual head and eye position of the driver is not monitored. Instead, the dimensions of the cab or operator compartment of the host vehicle are taken and used, along with ergonomic data, such as the height and eye position of an operator, given the dimension of the operator compartment, and the image is projected on display 22 such that the displayed images will substantially overlie the actual mirrored images for an average operator. Specific measurements can be taken for any given operator as well, such that such a system can more closely conform to any given operator.” Here provides determining of eye position/orientation of a passenger in the vehicle.)” and establishing an eye coordinate system using the position of the eyes as a coordinate origin; converting the coordinate points of the obstacles in the vehicle coordinate system to coordinate points in the eye coordinate system,”(Column 5, lines 30-48, “Ranging system 18 is configured to detect sensed objects in the vicinity of the vehicle in which system 10 is implemented (i.e., the host vehicle), and also to detect a location (such as range, range rate and azimuth angle) of the detected objects, relative to the vehicle. Sensed objects are illustratively objects which must be monitored because they may collide with the mobile body either due to motion of the body or of the object. In one illustrative embodiment, ranging system 18 is a radar system such as the one that is commercially available from Eaton Vorad. However, ranging system 18 can also include a passive or active infrared system (which could also provide the amount of heat emitted from the detected objects) or laser based ranging system, or a directional ultrasonic system, or other similar systems. Another embodiment of system 18 is an infrared sensor calibrated to obtain a scaling factor for range, range rate and azimuth which is used for transformation to an eye coordinate system. Such a system can be used to provide the lateral or cross sectional shape of the object that is being ranged.” Here teaches conversion to a eye coordinate system from the sensor data coordinates (vehicle coordinate system));” and determining a visualization distance between the obstacles in the surrounding environment based on an observation angle of the eyes; and performing three-dimensional modeling of the surrounding environment, based on visualization distance between the coordinate points of the obstacles in the eye coordinate system and the obstacles.”(Column 9, lines 39-49, “Once such sensed objects have been filtered, the transformation is performed using the transformation matrices. The result of the transformation provides the road boundary data, as well as the sensed object data, seen from the driver's eye perspective through the mirror. The road boundary and sensed object data is output, as illustrated by block 82 in FIG. 4A. Based on the output road and sensed object data, the road and sensed object shapes are generated by processor 12 for projection in the proper perspective. Generation of road and sensed object shapes and the perspective projection is illustrated by block 84 in FIG. 4A.” Here teaches the modeling/transformation to create a proper perspective. Additionally from claim 18 of Donath et al “18. The method of claim 17 wherein obtaining user information comprises: tracking user eye orientation.” Specifically the orientation (observation angle) of the eye is used in the perspective transformation (3D modeling/visualization angle calculation). )
	Donath et al however fails to disclose that the vehicle it is implemented on is an autonomous vehicle. 
	Official notice it taken that autonomous vehicles (on the level of generality currently claimed) are a WURC form of road vehicles to one of ordinary skill in the art. As such it would be obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Donath et al to implement its invention onto an autonomous vehicle. Such an implementation would be obvious under the KSR rational “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way”. (I) Donath et al teaches the known technique of the claim 1 (virtual image and 3D modeling) however it is only applied to a base device of a road vehicle (Compared to the applicant’s autonomous vehicle). (II) Autonomous vehicles are known in the art as a type/form of road vehicle. (III) the implementation on an autonomous vehicle would not result in unpredictable results in that both a standard (non-autonomous road vehicle) and autonomous road vehicle function in the same road environment, further as currently claimed the autonomous vehicle is merely what the applicant’s invention is implemented on however no integration between the self driving capabilities and the 3D modeling is claimed (i.e. no control response(s) or similar are claimed based on the 3D model) as such currently the 3D modeling method, system, and non-transitory computer readable medium are merely implemented on an autonomous vehicle; the autonomous capabilities of the vehicle have no effect on the 3D modeling method nor does the 3D modeling method affect the autonomous capabilities of the vehicle. As such the implementing on an autonomous vehicle wouldn’t change the underlying function of either Donath et al or autonomous vehicles.
	Regarding Claim 2, Donath et al teaches “The method according to claim 1, wherein the determining a visualization distance between the obstacles in the surrounding environment based on an observation angle of the eyes, comprises: selecting a target area from the surrounding environment, and determining a visualization distance between obstacles in the target area.”( Columns 3-4, lines 50-05, and figure 2, element 23 (posted below). “Operator interface 20 is illustratively a graphical user interface (GUI) keyboard, a touch-sensitive screen, a point and click user input device (e.g. a mouse), a keypad, a voice activated interface, joystick, physical input used to move the device (e.g., the virtual mirror instrumented to measure its position and orientation relative to the drive and vehicle), or any other type of user interface suitable for receiving user commands, and providing those commands to controller 12, as well as providing a user viewable indication of operating conditions from controller 12 to the user. The operator interface may also include, for example, the steering wheel and the throttle and brake pedals suitably instrumented to detect the operator's desired control inputs of heading angle and speed. Operator interface 20 may also include, for example, a LCD screen, LEDs, a plasma display, a CRT, audible noise generators as alarms or warning systems triggered by objects in the virtual mirror, or any other suitable operator interface display or speaker unit. These can include haptic, or vibratory tactile signals applied to the driver's hands through the steering wheel, the seat or throttle pedals and brake. The alarms or warnings are triggered when objects in the virtual mirror get dangerously close to the driver's vehicle and are set based on pre-programmed thresholds.” Here the setting/selecting of the virtual mirrors orientation and shape teaches a form of selecting a target area (area where objects in it will appear in the virtual mirror)
	Regarding Claim 6, Donath et al teaches “The method according to claim 2, wherein the selecting a target area from the surrounding environment, comprises: dividing the surrounding environment to select the target area from divided areas.”(Columns 3-4, lines 50-05, and figure 2, element 23 (posted below). “Operator interface 20 is illustratively a graphical user interface (GUI) keyboard, a touch-sensitive screen, a point and click user input device (e.g. a mouse), a keypad, a voice activated interface, joystick, physical input used to move the device (e.g., the virtual mirror instrumented to measure its position and orientation relative to the drive and vehicle), or any other type of user interface suitable for receiving user commands, and providing those commands to controller 12, as well as providing a user viewable indication of operating conditions from controller 12 to the user. The operator interface may also include, for example, the steering wheel and the throttle and brake pedals suitably instrumented to detect the operator's desired control inputs of heading angle and speed. Operator interface 20 may also include, for example, a LCD screen, LEDs, a plasma display, a CRT, audible noise generators as alarms or warning systems triggered by objects in the virtual mirror, or any other suitable operator interface display or speaker unit. These can include haptic, or vibratory tactile signals applied to the driver's hands through the steering wheel, the seat or throttle pedals and brake. The alarms or warnings are triggered when objects in the virtual mirror get dangerously close to the driver's vehicle and are set based on pre-programmed thresholds.”  While not explicitly mentioning dividing the surrounding environment into areas, such a division is implicit/known to one of ordinary skill in the art given that for road vehicles a standard set views of/for mirrors (left, right, and rear views) as such one of ordinary skill will interpret this “desired” location/orientation to correspond with different zones/areas of the environment around the vehicle. Further at the level of generality currently claimed given that a orientation/area is being selected it must implicitly a division (subpart) of the overall surrounding area.)
	Claims 7-8, 12-14 and 18 a device and non-transitory computer readable medium versions of the method claims 1-2, and 6. As such the ground of rejection for claims 7-8, 12-14 and 18 are identical to their respective pairs on claims 1-2, and 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6501536 B1; US 20030135342 A1; US 20040032418 A1; US 20040066376 A1; US 20130282345 A1; US 20160210735 A1; US 20180194285 A1; US 10999559 B1; US 11190757 B2;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661